Claims 1-10, 12-20 are currently pending with claim 11 being cancelled.  Claims 9 and 18-20 have been withdrawn as being directed to a non-elected invention.  Claims 1-8, 10, and 12-17 are under consideration.  
All rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of the foam layer having a thickness of at least 0.1 mm and not greater than 2.0 mm was already cited in parent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-7, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0190307 to Li et al. (Li)  in view of JP 2002 347057 (JP’057).  
Li discloses a metal rubber composite suitable as a gasket or a noise dampening material comprising a metal layer and a foamed fluoroelastomer layer provided on each side of the metal layer, and a fluorinated polymer release layer provided on the foamed fluoroelastomer layer (figure 1).  The metal layer has a thickness from 0.25 to 0.75 mm (paragraph 12).  The foam layer has a thickness of 0.2 to 0.4 mm (paragraph 17).  The fluorinated polymer release layer is formed from polytetrafluoroethylene (PTFE) (paragraph 10).  
Li does not explicitly disclose the foam layer having a density of 0.2 to 0.9 g/cc, nor the metal rubber composite comprise a dynamic stiffness of from 1 to 20 N/µm and a damping ratio of from 17 to 50%.  
JP’057, however, discloses a foam gasket comprising a polyurethane foam having a density of 0.5 g/cc (paragraph 12).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam 
The combined teachings of Li and JP’057 result in a metal rubber composite meeting all structural limitations and chemistry required by the claims.  
The resulting metal rubber composite comprises a metal layer and a foam layer provided on each side of the metal layer, and a fluorinated polymer release layer provided on the foamed layer.  The resulting foam layer comprises polyurethane foam having a density of 0.5 g/cc. The metal layer has a thickness from 0.25 to 0.75 mm.  The foam layer has a thickness of 0.2 to 0.4 mm.  The fluorinated polymer release layer is formed from PTFE.  
Therefore, the examiner takes the position that the dynamic stiffness of from 1 to 20 N/µm and the damping ratio of from 17 to 50% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of JP’057 as applied to claims 1 and 12 above, and further in view of US 2010/0258344 to Creasy, Jr. (Creasy).

Creasy, however, discloses an electromagnetic interference (EMI) shielding gasket comprising a resilient foam core, an electrically conductive layer and an adhesive layer securing the foam core to the electrically conductive layer (abstract).  The resilient foam core comprises a polyurethane foam (paragraph 34).  The electrically conductive layer comprises a metal layer (paragraph 40).  The adhesive layer includes a halogen-free flame retardant agent (paragraph 67).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive material disclosed in Creasy to secure individual layers of the metal rubber composite to together disclosed in Li motivated by the desire to improve adhesion strength while imparting flame retardant properties. 

Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in  view of JP’057 as applied to claim 1 above, further in view of US 2016/0262291 to Tucker et al. (Tucker).  
Assuming the limitations of at least two foam sub-layers being directly bonded to each other by an adhesive will be incorporated in the claim in Applicant’s next response, the claims are not rendered unobvious because the combined teachings of Li, JP’057 and Tucker suggest that. 

Tucker, however, discloses a foam gasket comprising a foam core surrounded by conductive fabric (abstract, and figure 1).  The foam core is composed of two foam layers having the same or different densities so that the foam gasket can be compressed in predictable and modifiable ways (paragraphs 19 and 23).  The two foam layers are adhered to each other by an adhesive (paragraph 21).  Tucker also mentions that the adhesive provides good bond strength between the foam layer and conductive fabric (paragraph 22).  The adhesive further includes a flame retardant agent (paragraph 22).  The adhesive further provides proper shielding effectiveness and bulk resistivity for the foam gasket (paragraph 22).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer disclosed in Li in the form of two foam sublayers disclosed in Tucker motivated by the desire to provide a foam gasket that can be compressed in predictable and modifiable ways.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive material disclosed in Tucker to secure individual layers of the metal rubber composite together motivated by the desire to improve adhesion strength while imparting flame retardant properties. 
Applicant states that there is no motivation to substitute the polyurethane disclosed in JP’057 for the fluoropolymer disclosed in Li because the polyurethane is not thermally stable.  The examiner respectfully disagrees. 
Li’s fluoropolymer is heated in the hot oven causing the blowing agent to expand at about 200oC (paragraph 15).  Similarly, JP’057’s polyurethane resin can be heated at a temperature of 235oC to decompose the foaming agent (paragraphs 5 and 12).    The polyurethane foam thus exhibits slightly greater thermal stability than the fluoropolymer foam.   In addition, the polyurethane foam is recyclable while providing improved strength and water resistance.  That is an incentive or motivation to replace the fluoropolymer foam with the polyurethane foam.  
Applicant alleges that “even if one of ordinary skill in the art would have selected a polymeric foam having the presently claimed thickness and density, and would have replaced the FKM fluoroelastomer of Li with such foam, the obtained bearing laminate would not necessarily have the presently claimed dynamic stiffness and damping ratio.”  The 1.132 Declaration of co-inventor Jurgen Harmann was filed on 6/16/2021 to support Applicant’s allegation.  The declaration has been reviewed and considered thoroughly; however, it is not found persuasive to rebut the 103 rejection.  
In the declaration, Mr. Hartmann pointed to an article “Mechanical Properties of Polyurethane Foams Modified by Polymer-Polyols Polymer Science” Ser B, 2006, Vol. 48, Nos. 7-8, pp 190-193 to demonstrate that the foam materials having identical densities could have different mechanical properties including hardness, breaking strength and compressive strength (table 1, system 2).  Mr. Hartmann then 
The examiner respectfully disagrees. 
As shown in table 1, and system 2, the polyurethane foam that was free of polymer-polyol admixture had the same density, hardness, elongation at break, breaking strength and compressive strength with a variation ranging from 1 to 6%.  The data showed that the polyurethane foam made from the same composition had the same density, hardness, elongation at break, breaking strength and compressive strength.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  
Similarly, the polyurethane foam containing a small amount of polymer-polyol admixture ranging from 1 to 5 wt% had similar density, hardness, elongation at break, breaking strength and compressive strength.  It’s apparent that the small content of the polymer-polyol admixture does not materially change the composition from which the foam is obtained.   
However, the polyurethane foam materials having a great content of polymer-polyol admixture ranging from 10 to 35 wt% had similar densities but different hardness, elongation at break, breaking strength and compressive strength because they are obtained from different compositions.  The data provided evidence that the loading of the polymer-polyol admixture increases with increasing hardness and 
The examiner notes that nothing in the claim is specific about the composition made up of polyurethane foam to differentiate the claimed polyurethane foam from the prior art polyurethane foam.  As a result of this, the rejections based on Li in view of several references are maintained.  
The resulting metal rubber composite meets all structural limitations and chemistry required by the claims.  The resulting metal rubber composite comprises a metal layer and a foam layer provided on each side of the metal layer, and a fluorinated polymer release layer provided on the foamed layer.  The resulting foam layer comprises polyurethane foam having a density of 0.5 g/cc. The metal layer has a thickness from 0.25 to 0.75 mm.  The foam layer has a thickness of 0.2 to 0.4 mm.  The fluorinated polymer release layer is formed from PTFE.  
Therefore, the examiner takes the position that the dynamic stiffness of from 1 to 20 N/µm and the damping ratio of from 17 to 50% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will . 

Claims 1-6, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0092119 to Augenheister (Augenheister) in view of US 2015/0093066 to Speicher et al. (Speicher) and US 2018/0252890 to Schmitt et al. (Schmitt).
Augenheister discloses a spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual layer being bonded to each other by an adhesive layer (paragraphs 17, 18, 20 and 27).  The elastic foam layer has a thickness of from 0.1 to 1 mm (paragraph 21).  The elastic foam layer is made of silicone rubber, fluoroelastomer or nitrile rubber (paragraph 18).  The sliding layer comprises PTFE filled with lubricants and/or fillers (paragraphs 19 and 20).  
Augenheister does not explicitly disclose a thickness of the metal support layer, and a density of the elastic foam layer.  There is no teaching or suggestion of the spherical plain bearing comprising a dynamic stiffness of from 1 to 20 N/µm, and a damping ratio of from 17 to 50%.  
Speicher, however, discloses a bearing laminate including a metal substrate and a sliding layer overlying the metal substrate wherein the metal substrate has a thickness of from 0.05 to 2 mm (paragraph 25).  The sliding layer comprises a fluoropolymer (paragraph 17).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metal support layer 
Schmitt, however, discloses a guide system for guiding the linear focusing of a binocular or a telescopic sight comprising a guide body and a slide member which is mounted displaceable relative to the guide body along a guide axis (abstract).  A bearing element is secured on the slide member such that the bearing element is arranged between the guide body and the slide member to reduce a radical play extending radially with respect to the guide axis between the guide body and slide member (figure 8).  The bearing element comprises a glide component and a resilient component wherein the glide component comprises PTFE and wherein the resilient component comprises polyurethane foam having a density from 20 to 30 pcf or 0.3 to 0.5 g/cc (paragraphs 81-83).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam disclosed in Schmitt for the elastic foam layer disclosed in Augenheister motivated by the desire to reduce radial play, thereby providing stable guiding. 
The combined disclosures of Augenheister, Speicher and Schmitt result in a spherical plain bearing meeting all structural limitations and chemistry required by the claims.  
The resulting spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual being bonded to each other by an adhesive layer.  The elastic foam layer has a thickness of from 0.1 to 1 mm and a density of from 0.3 to 0.5 g/cc.  The elastic foam 
Therefore, the examiner takes the position that the dynamic stiffness of from 1 to 20 N/µm and the damping ratio of from 17 to 50% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 1-7, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Augenheister in view of Speicher and US 10,094,440 to Lepine et al. (Lepine).
Augenheister discloses a spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual layer being bonded to each other by an adhesive layer (paragraphs 17, 18, 20 and 27).  The elastic foam layer has a thickness of from 0.1 to 1 mm (paragraph 21).  The elastic foam layer is made of silicone rubber, fluoroelastomer or nitrile rubber (paragraph 18).  The sliding layer comprises PTFE filled with lubricants and/or fillers (paragraphs 19 and 20).  
Augenheister does not explicitly disclose a thickness of the metal support layer, and a density of the elastic foam layer.  There is no teaching or suggestion of 
Speicher, however, discloses a bearing laminate including a metal substrate and a sliding layer overlying the metal substrate wherein the metal substrate has a thickness of from 0.05 to 2 mm (paragraph 25).  The sliding layer comprises a fluoropolymer (paragraph 17).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metal support layer disclosed in Augenheister having a thickness in the range instantly claimed motivated by the desire to provide adequate strength to the plain bearing.  
Lepine, however, discloses a suspension thrust bearing provides a bearing 5 with an inner ring fixed to an upper cap to form an annular upper part, and an outer ring fixed to a lower cap to form an annular lower part 4 (abstract, column 2, lines 25-30, and figure 1).  The inner and outer rings are made of a metal sheet while the upper and lower caps are formed from a rigid plastic material (column 2, lines 30-35).  The lower part further includes a damping device comprising an inner foam layer with a density of from 0.4 to 1 g/cc and an outer skin layer with a density of from 1 to 1.5 g/cc (column 2, lines 45-55). The damping device is made of a resilient material including a polyurethane foam (column 2, lines 65-67).  The inner foam layer and an outer skin layer are equated to the claimed two foam sublayers.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam having an inner foam layer and an outer skin layer disclosed in Lepine for the elastic 
The combined disclosures of Augenheister, Speicher and Lepine result in a spherical plain bearing meeting all structural limitations and chemistry required by the claims.  
The resulting spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual being bonded to each other by an adhesive layer.  The elastic foam layer has a thickness of from 0.1 to 1 mm and a density of from 0.4 to 1.0 g/cc.  The elastic foam layer comprises a polyurethane foam.  The sliding layer comprises PTFE filled with lubricants and/or fillers.  The metal layer has a thickness of from 0.05 to 2 mm.     
Therefore, the examiner takes the position that the dynamic stiffness of from 1 to 20 N/µm and the damping ratio of from 17 to 50% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Applicant argues that there is no motivation to substitute the polyurethane foam disclosed in Schmitt for the elastic foam layer disclosed in Augenheister because Schmitt’s bearing element has a different design.
The examiner respectfully disagrees.  
Augenheister and Schmitt both are concerned with the bearing element having an elastic foam.  Regardless of the difference in the design of the bearing element, the polyurethane foam is provided to reduce radial play and thus stable guiding.  That is an incentive or guidance to modify the references.    

Applicant alleges that “even if one of ordinary skill in the art would have selected a polymeric foam having the presently claimed thickness and density, and would have used i[t] in the spherical plain bearing of ANGENHEISTER, the obtained bearing laminate would not necessarily have the presently claimed dynamic stiffness and damping ratio.”  The 1.132 Declaration of co-inventor Jurgen Harmann filed on 6/16/2021 is provided to support Applicant’s allegation.  The declaration has been reviewed and considered thoroughly; however, it is not found persuasive to rebut the 103 rejection.  
In the declaration, Mr. Hartmann pointed to an article “Mechanical Properties of Polyurethane Foams Modified by Polymer-Polyols Polymer Science” Ser B, 2006, Vol. 48, Nos. 7-8, pp 190-193 to demonstrate that the foam materials having identical densities could have different mechanical properties including hardness, breaking strength and compressive strength (table 1, system 2).  Mr. Hartmann then 
The examiner respectfully disagrees. 
As shown in table 1, and system 2, the polyurethane foam that was free of polymer-polyol admixture had the same density, hardness, elongation at break, breaking strength and compressive strength with a variation ranging from 1 to 6%.  The data showed that the polyurethane foam made from the same composition had the same density, hardness, elongation at break, breaking strength and compressive strength.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  
Similarly, the polyurethane foam containing a small amount of polymer-polyol admixture ranging from 1 to 5 wt% had similar density, hardness, elongation at break, breaking strength and compressive strength.  It’s apparent that the small content of the polymer-polyol admixture does not materially change the composition from which the foam is obtained.   
However, the polyurethane foam materials having a great content of polymer-polyol admixture ranging from 10 to 35 wt% had similar densities but different hardness, elongation at break, breaking strength and compressive strength because they are obtained from different compositions.  The data provided evidence that the loading of the polymer-polyol admixture increases with increasing hardness and 
The examiner notes that nothing in the claim is specific about a composition for forming a polyurethane foam to differentiate the claimed polyurethane foam from the prior art polyurethane foam.  As a result of this, the rejections based on Augenheister in view of several references are maintained.  
The resulting spherical plain bearing meets all structural limitations and chemistry required by the claims.  
The resulting spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual being bonded to each other by an adhesive layer.  The elastic foam layer has a thickness of from 0.1 to 1 mm and a density of from 0.3 to 0.5 g/cc.  The elastic foam layer comprises polyurethane foam.  The sliding layer comprises PTFE filled with lubricants and/or fillers.  The metal layer has a thickness of from 0.05 to 2 mm.     
Therefore, the examiner takes the position that the dynamic stiffness of from 1 to 20 N/µm and the damping ratio of from 17 to 50% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by . 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788